Citation Nr: 1109931	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision, in which the RO, in pertinent part, denied service connection for left knee and right shoulder disorders.


FINDINGS OF FACT

1.  The Veteran was diagnosed with arthritis of the left knee less than one year after discharge from active duty.

2.  The Veteran does not have a right shoulder disorder that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran seeks service connection for a left knee disorder and a right shoulder disorder.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims, by a letter mailed in September 2006, well prior to the issuance of the April 2007 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to his claims.  The Veteran's full service treatment records (STRs) are associated with the claims file.  The Veteran has been afforded a medical examination, which the Board finds is adequate for adjudication purposes.  The Veteran has not asserted there are any VA or non-VA treatment records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §§ 1110, 1113; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records (STRs) show complaint of left knee pain in October 2003; the clinical impression was left strain.  "Back and knee pain" was entered into the Veteran's list of chronic illnesses in January 2005.  In a self-reported Report Medical History in March 2006, executed in conjunction with his separation (retirement) examination, the Veteran endorsed history of arthritis and knee trouble, although he denied history of knee surgery or use of knee brace or other orthotic device.  He also endorsed history of painful shoulder, elbow or wrist.  The examiner commented these remarks represented intermittent mild episodes of right shoulder pain and left knee pain, for which the Veteran was to be referred to physical therapy (PT) for follow-up.  Subsequent PT notes in March and April 2006 show diagnoses of patellofemoral syndrome (PFS) and tendonitis of the rotator cuff.  The Veteran denied a history of knee trauma but reported he had injured his right rotator cuff while playing basketball approximately eight weeks earlier.  PT notes also show a shoulder examination consistent with impingement of the rotator cuff and a knee examination consistent with PFS secondary to retinacular tightness.       

The Veteran was separated from service due to retirement in September 2006.  He submitted the instant claim for service connection the same month.

During an October 2006 VA general medical examination, the Veteran reported recurring right shoulder pain and recurring left knee pain with locking.  No diagnosis had been established for either claimed disorder.  He stated the pain was not incapacitating, did not prevent employment and did nod not prevent him from performing daily activities.  His only current treatment was ibuprofen; he denied us of shoulder support or left knee brace and did not claim any weakness, fatigability, decreased endurance, incoordination or flare-ups.

On examination the Veteran walked with a normal gait.  There was no tenderness to palpation of either the right shoulder or the left knee.  Range of motion (ROM) of the left knee was within normal limits, including after repetitive motion.  ROM of the right shoulder was normal, but the Veteran complained of pain with flexion and also complained of pain with repetitive motion.  X-ray of the right shoulder was normal, while X-ray of the left knee showed some joint space narrowing.  The examiner established no diagnosis for a current disorder of the right shoulder or left knee.

The Veteran asserted in his Notice of Disagreement (NOD) that he still had pain and occasional locking in the left knee, which he attributed to wear-and-tear during service associated with climbing ladders and participating in damage control drills.  He also attributed his back pain to lifting boxes during service.

After a full review of the record, including the medical evidence and statements made by the Veteran, the Board finds that service connection for arthritis of the left knee is warranted on a presumptive basis and service connection for a right shoulder disorder is not warranted.

As noted above, an October 2006 VA X-ray of left knee revealed some joint space narrowing, that is, arthritis.  Since the Veteran was diagnosed with arthritis within one year of his discharge from active duty, service connection is warranted on a presumptive basis, under the provisions of 38 U.S.C.A. §§ 3.307 and 3.309(a) for a chronic disease. 

With regard to the Veteran's right shoulder, the Board acknowledges that the Veteran had symptoms of right shoulder pain during service, as documented in STRs.  In March and April 2006, he received PT for his right shoulder pain which was diagnosed as tendonitis of the rotator cuff.

However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case a medical examiner was unable to diagnose a current right shoulder disorder.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to describe pain during service (which is corroborated by STRs) and to describe pain since service continuing to the present.  As noted earlier, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez, supra.

In this case, although the Veteran has competently and credibly described symptoms during and since service, there remains no established medical diagnosis of a current right shoulder disorder for which service connection can be considered.

The Board notes in that regard that an injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis, and, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Given the absence of any currently diagnosed right shoulder disorder, the Board must conclude the criteria for service connection are not met and this claim must be denied.  Because the evidence preponderates against the Veteran's claim for service connection for a right shoulder disorder, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for a left knee disorder (arthritis) is granted.

Service connection for a right shoulder disorder is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


